                         ‘UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 18-6324 MWF (SS)                                Date: August 5, 2019
                                                                 Page 1 of 3

Title:        Miguel A. Paredes v. Superior Court of Cal., et al.,


DOCKET ENTRY:            ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                         JUDGE SHOULD NOT RECOMMEND THIS ACTION BE
                         DISMISSED WITH PREJUDICE FOR FAILURE TO
                         PROSECUTE


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_               _______None_______                    __None__
         Deputy Clerk             Court Reporter/Recorder                  Tape No.

    ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANTS:

                None Present                                    None Present

PROCEEDINGS: (IN CHAMBERS)


       Effective July 13, 2018, Miguel A. Paredes (“Petitioner”), a California state prisoner
proceeding pro se, constructively filed a habeas petition pursuant to 28 U.S.C. § 2254,
raising five grounds for relief (“Petition”). (Dkt. No. 1).1 In the Petition, Petitioner
indicated he did not appeal his conviction or seek collateral review of any of his claims in
any state court. (Petition at 2-8).



1
  “In determining when a pro se state or federal petition is filed, the ‘mailbox’ rule applies.
A petition is considered to be filed on the date a prisoner hands the petition to prison
officials for mailing[,]” Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010); Houston v.
Lack, 487 U.S. 266, 276 (1988), which in this case occurred on July 13, 2018. (See Proof
of Service by Mail attached to Dkt. No. 1).
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 18-6324 MWF (SS)                                 Date: August 5, 2019
                                                                  Page 2 of 3

Title:        Miguel A. Paredes v. Superior Court of Cal., et al.,


       On August 9, 2018, the Court issued an Order To Show Cause Why This Action
Should Not Be Dismissed For Failure To Exhaust (“OSC”), which presented Petitioner with
five possible options depending on whether he had exhausted state court remedies for all,
some or none of his claims, and required Petitioner to inform the Court how he wished to
proceed on the options presented to him. (Dkt. No. 5).

        On August 23, 2018, Petitioner filed a Response to the OSC, which the Court
interpreted as requesting a stay of federal proceedings so Petitioner could exhaust his state
court remedies. (Dkt. Nos. 7-8). On January 7, 2019, the Court granted Petitioner a stay
under Rhines v. Weber, 544 U.S. 269 (2005), and required Petitioner to “immediately file a
state habeas petition, raising all unexhausted federal claims, if he has not already done so”
and to file with the Court a Notice of Filing State Habeas Petition within thirty (30) days.
(Dkt. No. 8 at 4 (emphasis omitted)). Additionally, the Court required Petitioner to timely
file status reports beginning seventy-five (75) days from January 7, 2019, and continuing
every forty-five (45) days thereafter, setting forth “the status of the state habeas petition and
all activity that has occurred since the filing of the previous Status Report.” (Id. at 5).
Petitioner was also warned that “failure to file a Notice of Filing State Habeas Petition by
the Court’s deadline shall result in a recommendation that the stay be vacated and that
Petitioner’s request for a stay be deemed to have been denied as of the date of this Order”
and “[f]ailure to file a required Status Report in accordance with this Order may result in a
recommendation that this action be dismissed with prejudice for failure to prosecute and/or
failure to comply with Court orders.” (Id. (emphasis omitted)).

        Despite the Court’s warnings, Petitioner did not timely file a Notice of Filing State
Habeas Petition in this Court. Nor has Petitioner ever filed a Status Report in this action.
Accordingly, Petitioner is ORDERED TO SHOW CAUSE within fourteen (14) days of
the date of this Order why this action should not be dismissed with prejudice for failure to
prosecute. Plaintiff may discharge this Order by filing a Notice of Filing State Habeas
Petition in accordance with the Court’s January 7, 2019 Order (Dkt. No. 8) and filing a
status report setting forth the status of any habeas corpus petitions Petitioner has filed in
state court related to the five grounds for relief Petitioner raised in this action. The status
report shall be titled “Status Report Re: Petitioner’s State Habeas Petition.” Petitioner shall
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 18-6324 MWF (SS)                               Date: August 5, 2019
                                                                Page 3 of 3

Title:        Miguel A. Paredes v. Superior Court of Cal., et al.,


attach to the Status Report a current copy of the relevant state court docket sheet as well as
copies of any orders or decisions the state court has issued regarding Petitioner’s attempt to
exhaust in state court the five grounds for relief raised in Petitioner’s federal Petition.

       Petitioner is expressly warned that failure to timely file a response to this OSC
may result in a recommendation that this action be dismissed with prejudice for his
failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P. 41(b).

      The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at his
address of record.



         IT IS SO ORDERED.




MINUTES FORM                                                                                 00:00
CIVIL-GEN                                                              Initials of Deputy Clerk mr
